                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                No. 4:19-CV-00042-BR

Natural Blend Vegetable Dehydration,
LLC,

                       Plaintiff,
                                                                        Order
v.

Industrial Silosource, Inc., et. al,

                       Defendants.


       Based upon the filing at Docket Entry 41, it appears that the Plaintiff has decided to

dismiss its claims against SIA Group, Inc., the sole remaining defendant. Thus, SIA’s Motion to

Compel (D.E. 39) is denied without prejudice.

       The court notes that Docket Entry 41 is styled as a Notice of Voluntary Dismissal and

refers to Rule 41 of the North Carolina Rules of Civil Procedure. The Notice is not signed by

SIA’s counsel.

       Under the Federal Rules of Civil Procedure, at this point in the case, a party may only

dismiss an action by filing “a stipulation of dismiss signed by all parties” or by receiving leave of

court. Fed. R. Civ. P. 41(a). Plaintiff’s counsel should file the appropriate document to dismiss

SIA from this case if that was the intent of Docket Entry 41.

Dated: June 29, 2020
Dated:

                                              ROBERT T. NUMBERS, II
                                              ______________________________________
                                              UNITEDT.STATES
                                              Robert         MAGISTRATE
                                                        Numbers,  II       JUDGE
                                              United States Magistrate Judge




          Case 4:19-cv-00042-BR Document 42 Filed 06/29/20 Page 1 of 1
